Title: From Abigail Smith Adams to Abigal Adams Shaw Felt, 13 August 1815
From: Adams, Abigail Smith
To: Felt, Abigal Adams Shaw



My dear Abbe
Quincy August 13th 1815

I have not written to you for a long time. I heard from you through your Brother, who kept Sabbeth with us this day week. Mr and mrs de Wint have past 5 weeks with us and I have had a large family, which you know brings much care.
They left us last week—Caroline Spoke often of you, and desired me to give her Love to you. She was not well, and went out very little while She was here. the death of her Brother Williams little girl, which took place, while She was here, afflicted her very much: it was named for her: and had past 5 or six weeks with her, after the return of her Brother and Sister. it was 17 months old a very interesting Child. it took the measles and died at N York with it.
I have been very Sick the week past the sudden change of the weather from Hot to cold, affected me very much and has confined me to my chamber for a week. I have not been able to write untill to day. you will be glad to hear that I have heard from the Boys. they had a fine passage. george was Sick, but John was quite the Seaman. Captain Bronson with whom they went and who has returnd, Says John knew every rope in the Ship by Name, and could direct his new Sailors where, to take hold of them, much better than they did. always active and full of Spirits, he was physician too, to mr Saunders the Black Man, who was very Sick & John used to go and consult the oldest Sailors, and prescribe for him. he was captain too of all the poultry—they Say he was the life of the Ship—the Sailors all grew fond of him and calld him the Admiral
I had a letter from George written at Sea, but not any Since their arrival, nor any as yet from their Father.
I have received an other quarters rent for the Medford Farm, and Shall wait your direction how to dispose of it. I believe I have written you, that I paid to your Brother the last as you directed; and he told me, he had purchased Treasury Notes with it
I wish you would give me any hopes of Seeing you here. do you not design it? Remember me kindly to your Father—and to miss Foster—I have it in my mind and heart to visit you, but I dare not flatter myself that I Shall accomplish it—
Mrs Adams proposes passing the next week at Haverhill—She intends to visit you. I hope you will go & See her.
Let me hear from you. I would not forget my Love to Lydia, that faithfull Domestic, that humble Friend—nor will you ever forget her, or see her want, or your Brother who will take care of her I trust—now she is old, deaf, and soon must be helpless if she lives.
I am dear Abbe your / affectionate Aunt
Abigail Adams—Louissa and Susan Send their Love—
